aaa

Case 1:18-cv-01339-CRC Document 96-1 Filed 10/09/20 Page 1 of 2

|
UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

Case No. 1:18-CV-01339-CRC

JAMES PRICE
Plaintiff,

UNITED STATES
DEPARTMENT OF JUSTICE,
Defendants.

 

ORDER

THIS MATTER is before the Court for the Plaintiff’s Motion To Stay
Briefing Schedule, pursuant to Fed. R. Civ. P. 65. The Court has carefully
reviewed the motion; thus, the Court is fully apprised of the issues in this

matter.

Accordingly, the Plaintiff’s motion is due to be GRANTED.

ORDER the Plaintiff is hereby granted Motion To Stay Briefing Schedule.

RECEIVED \
JviGit Bs TE a 1

P| 1

ciated

 

 

, Angeia D, Caesar, Cle f ,
District Court. District of Caoiunmtbia |
a

Se
Case 1:18-cv-01339-CRC Document 96-1 Filed 10/09/20 Page 2 of 2

DONE AND ORDERED in Chambers, at Washington, D.C., this __

Day of October 2020.

 

CHRISTIOHER COOPER
UNITED STATES DISTRICT JUDGE
